IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE

                         JULY 1997 SESSION
                                                    FILED
                                                   September 10, 1997

                                                   Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk

STATE OF TENNESSEE,             )    C.C.A. NO. 03C01-9608-CR-00282
                                )
      Appellee                  )    HANCOCK COUNTY
                                )
v.                              )    HON. JAMES E. BECKNER,
                                )    JUDGE
PATRICIA LAWSON,                )
                                )    Post-conviction
      Appellant                 )    (attempted aggravated rape;
                                )    aggravated assault)




FOR THE APPELLANT                    FOR THE APPELLEE

Herbert Holcomb                      John Knox Walkup
101 Church Street                    Attorney General & Reporter
Rogersville, TN 37857
                                     Marvin E. Clements, Jr.
                                     Assistant Attorney General
                                     450 James Robertson Parkway
                                     Nashville, TN 37243-0493

                                     C. Berkeley Bell, Jr.
                                     District Attorney General

                                     William Floyd Rhea
                                     Assistant District Attorney General
                                     North Court Street
                                     Sneedville, TN 37869




OPINION FILED


AFFIRMED


JOHN K. BYERS
SENIOR JUDGE
                                        OPINION



          On September 26, 1994, the petitioner filed a petition for post-conviction relief

in which she asserts the following issues:

          A.     Whether Ms. Lawson’s plea of guilty was voluntary despite
                 her mental condition at the time said plea was entered?

          B.     Whether Ms. Lawson was denied effective assistance of
                 counsel, in that despite her diminished mental capacity at
                 the times surrounding her case preparation and entry of her
                 guilty plea, defense counsel did not move the Court for a
                 mental evaluation.

          On December 6, 1995, the trial court conducted an evidentiary hearing on the

petition. The record of the plea of guilty was filed in the proceeding and the

petitioner and her convicting trial counsel testified.

          The petitioner testified she was suffering from mental and emotional problems

when she was in jail prior to and at the time of the entry of her plea which made her

unable to understand the proceedings and voluntarily waive her rights to trial. The

petitioner further testified her attorney was incompetent for not seeking a mental

evaluation of her prior to the hearing. In addition to this, the petitioner testified she

overdosed on drugs while in jail and that she was on drugs at the time she pled

guilty.

          Trial counsel testified he did not observe anything to make him believe the

petitioner was suffering from any mental, emotional, or drug-related condition that

rendered her incapable of understanding what she was doing when she pled guilty.

          Counsel testified the evidence of petitioner’s guilt of rape was very strong and

the plea which was negotiated with the State was done with her knowledge, consent,

and participation.

          The burden is upon the petitioner to prove the allegations in the petition by a

preponderance of the evidence. McBee v. State (655 S.W.2d 191 (Tenn. Crim. App.

1983). The trial judge found the petitioner had failed to do so. The findings of the

trial judge are conclusive on appeal unless the evidence preponderates against its

judgment. State v. Buford, 666 S.W.2d 473 (Tenn. Crim. App. 1983).




                                              2
      The evidence does not preponderate against the findings of the trial judge and

we affirm the judgment.



                                       ___________________________________
                                       John K. Byers, Senior Judge

CONCUR:



______________________________
David H. Welles, Judge



______________________________
Thomas T. Woodall, Judge




                                         3